Citation Nr: 0716105	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound to the left leg, with multiple scars and 
damage to muscle group XI, currently rated as 20 percent 
disabling.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the chest/pleural cavity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The Board notes that service connection for post-traumatic 
stress disorder (PTSD) was granted in a January 2005 rating 
decision.  This represents a full grant of the benefits 
sought.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of shell 
fragment wounds to the left leg, with multiple scars and 
damage to muscle group XI, are close to severe.  

2.  The veteran does not have a retained foreign body in the 
chest or any residuals thereof.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for shell 
fragment wounds to the left leg, with multiple scars and 
damage to muscle group XI have been approximated.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §4.73, 
Diagnostic Code 5311 (2006).

2.  Residuals of a shell fragment wound of the chest were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet.App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994); 38 C.F.R. § 4.25.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 
594 (1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c) There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions:  (1) In 
the case of an ankylosed knee, if muscle groups XIII are 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  (d) The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.  (e) For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  (f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of § 4.25.  38 C.F.R. § 
4.55.  38 C.F.R. § 4.56 sets forth certain factors for 
consideration in the rating of residuals of gunshot and shell 
fragment wounds.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

Diagnostic Code 5311, which is under the foot and leg 
anatomical region, provides evaluations for disability of 
muscle group XI.  The function of these muscles are as 
follows:  Propulsion, plantar flexion of foot (1); 
stabilization of the arch (2, 3); flexion of toes (4, 5); 
Flexion of knee (6).  The muscles include posterior and 
lateral crural muscles, and muscles of the calf:  (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) poplitieus; (8) 
plantaris.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (20 percent); and severe (30 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5311.

For scars (of other than the head, face and neck), a 
compensable evaluation of 10 percent may assigned where the 
scar is deep or causes limitation of motion when the area or 
areas exceed 6 square inches.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Alternatively, where a scar is superficial and 
does not cause limitation of motion a 10 percent disability 
evaluation is assigned when the area or areas of scar is 144 
square inches or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  
Diagnostic Code 7802, Note (2); see also, Diagnostic Code 
7801, Note (2).

Where scars, superficial and unstable, are shown, a 10 
percent disability evaluation is warranted.  An unstable scar 
is one where for any reason there is frequent loss of 
covering of skin over the scar.  Id.  Diagnostic Code 7803, 
Note (1).  Where scars, superficial and painful on 
examination are shown, a 10 percent disability evaluation may 
be assigned.  Id.  Diagnostic Code 7804.  Otherwise, scars 
may be rated based on the limitation of function of the 
affected part.  Id.  Diagnostic Code 7805.

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Analysis

Residuals of shell fragment wounds to the left leg are 
currently rated as 20 percent disabling.  The veteran asserts 
that residuals of shell fragment wounds of the left leg, with 
multiple scars and damage to Muscle Group XI warrant a higher 
disability rating.  Service medical records reflect the 
veteran sustained shrapnel injuries to the left leg in August 
1970.  On VA examination in August 1971, on contraction of 
the muscle, there was a bulging of the posterior calf muscles 
above the scar areas.  X-ray examination of the left leg 
showed multiple metallic foreign bodies, at least 12, and 
probably more very small ones in the soft tissues of the left 
leg, noted to be quite deeply imbedded.  Some of the 
fragments were very tiny, others measured from 3 to 4 mm and 
appeared to be very deep within the soft tissues.  

On VA examination in September 2003, a scar on the left leg 
was noted to be depressed.  On VA examination in December 
2004, unsteady balancing on the left foot, fatigue, and a 
limp were noted.  The impression was multiple shell fragment 
wounds of the left leg with residuals of intermittent 
cramping, fatigue and paresthesias, with x-rays showing 
residual retained foreign bodies.  In this case, the Board 
finds the evidence, to include the x-ray findings of multiple 
scattered foreign bodies reflects severe muscle disability.  
Thus, the Board finds a 30 percent rating is supportable.  
This is the maximum schedular evaluation under Diagnostic 
Code 5311.  

In regard to scars, the Board notes that both the September 
2003 and December 2004 VA examiners determined that 
limitation of motion was not affected by the scars.  Deep 
scars in an area exceeding 72 square inches are not shown.  
Therefore, the Board finds that a separate evaluation for any 
scar on the left leg is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805.  The Board notes that the 
September 2003 VA examination notes a linear hypopigmented 
scar approximately 17.5 x 1 cm.  It was nontender to 
palpation and it was minimally depressed.  There was no 
underlying tissue loss, no inflammation, edema or keloid 
formation.  The Board notes that no limitation of function 
due to the scar was noted.  In addition, a 3.5 x 1 cm linear, 
hypopigmented nontender scar was noted to be minimally 
depressed with minimal underlying tissue loss.  The Board 
notes no limitation of function due to the scar was noted.  
The evidence does not show that any of the veteran's service-
connected shell fragment wound residuals of the left leg have 
affected limitation of a joint.  Thus, in the instant case, 
higher ratings under the limitation of motion codes would not 
be appropriate.

Lastly, the Board has considered 38 C.F.R. § 3.321(b)(1) 
which pertains to exceptional cases where the schedular 
evaluations are found to be inadequate.  The Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not claimed, and the evidence 
does not show, frequent hospitalizations due to residuals of 
shell fragment wounds to the left leg.  In addition, marked 
interference with employment is not shown.  The December 2004 
VA examiner specifically stated that because the veteran's 
employment since separation had been sedentary, he had been 
able to adjust to the increasing aching in his legs.  
Accordingly, an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards is not shown.  Therefore, referral for an 
extra-schedular evaluation is not warranted.

II.  Service Connection

Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in active service.  See 38 U.S.C.A. § 1110 
(2006); 38 C.F.R. § 3.303(a) (2006).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2006); 38 C.F.R. § 3.303(a) (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran is a combat 
veteran and is entitled to the provisions of 38 U.S.C.A. 
§ 1154(b).  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  Clearly, he sustained shell fragment wounds 
in service as reflected in his service connected 
disabilities, to include residuals of shell fragment wounds 
of the right and left leg, buttock, head, and right shoulder 
and flank.  38 U.S.C.A. § 1154(b), however, does not address 
the questions of either current disability or nexus to 
service, for both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, the veteran's combat status allows 
him to allege that he had a shell fragment wound to the chest 
in service.  Whether he has residual disability from such 
requires competent evidence.  

In correspondence, received in June 2003 and July 2003, the 
veteran stated that in 1971, his doctor told him that he had 
a shell fragment wound that penetrated the pleural cavity 
lacerating the diaphragm and lodged in the lungs under the 
sternum.  He stated that he observed a dime-sized fragment in 
the x-ray.  He added that he had pain in the chest with 
exertion.

The Board notes that the veteran is competent to report his 
symptoms.  He is not shown to be a medical professional; 
however, and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The Board notes that the December 2004 VA examination report 
notes a metallic foreign body in the pelvis; the impression 
was shell fragment wound of the flank or right buttock, for 
both of which the service connection has been established.  
In addition, regardless of the applicability of the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005), 
the probative evidence establishes that the veteran does not 
have a retained shell fragment in the chest or residuals 
thereof.  While x-ray examination of the chest in September 
2003 was noted to show a barely radiopaque foreign body 
projecting over the right side of the heart, the examiner 
specifically stated that it was not a metallic foreign body, 
suggesting that it was external.  Significantly, in December 
2004, x-ray examination of the chest was normal and pulmonary 
function testing was normal.  The examiner specifically 
stated that there was no evidence of retained shrapnel.  

The evidence clearly and convincingly establishes that the 
veteran does not have residuals of any shell fragment wound 
of the pleural cavity.  The Board notes that absent a disease 
or injury related by competent evidence to service, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  








ORDER

A rating of 30 percent for shell fragment wound to the left 
leg, with multiple scars and damage to muscle group XI is 
granted.  

Service connection for residuals of a pleural cavity shell 
fragment wound is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


